Exhibit 10.1

[a2015formofindemnific_image1.gif]


INDEMNIFICATION AGREEMENT
This Indemnification Agreement (“Agreement”) is made as of __________, 2015 by
and between Tilly’s, Inc., a Delaware corporation (the “Company”), and _____
(“Indemnitee”). This Agreement supersedes and replaces any and all previous
agreements between the Company and Indemnitee covering the subject matter of
this Agreement.
RECITALS
WHEREAS, directors, officers, and other persons in service to corporations and
other business enterprises are being increasingly subjected to expensive and
time-consuming litigation relating to, among other things, matters that
traditionally would have been brought only against the corporation or business
enterprise itself;
WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors or in other capacities unless they are provided with
adequate protection through insurance and indemnification against inordinate
risks of claims and actions against them arising out of their service to and
activities on behalf of the corporation;
WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals to serve the Company,
the Company will attempt to maintain on an ongoing basis, at its sole expense,
liability insurance to protect persons serving the Company and its subsidiaries
from certain liability; however, the Board recognizes that although the
furnishing of such insurance has been a customary and widespread practice among
U.S. corporations and other business enterprises, given current market
conditions and trends, such insurance may be available in the future only at
higher premiums and with more exclusions;
WHEREAS, the General Corporation Law of the State of Delaware (the “DGCL”) and
the Certificate of Incorporation of the Company permit, and the Bylaws of the
Company require, indemnification of the officers and directors of the Company;
each expressly provides that the indemnification provisions set forth therein
are not exclusive, and thereby contemplate that contracts may be entered into
between the Company and members of the Board, officers and other persons with
respect to indemnification;
WHEREAS, in light of uncertainties relating to such insurance and to
indemnification and the resulting difficulty of attracting and retaining persons
to serve the Company, the Board has determined that the best interests of the
Company and its stockholders would be served by assuring such persons that there
will be increased certainty of such protection in the future;
WHEREAS, it is reasonable, prudent and necessary for the Company to obligate
itself contractually to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified; and
WHEREAS, although this Agreement is a supplement to and in furtherance of the
Bylaws of the Company (and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder), Indemnitee does not
regard the protection available under the Company’s Bylaws and insurance as
adequate in the present circumstances, and may not be willing to serve (or
continue to serve) as an officer or director without adequate protection, and
the Company desires Indemnitee to serve and continue to serve in such capacity.
Indemnitee is willing to serve, continue to serve and take on additional service
for or on behalf of the Company on the condition that he/she be so indemnified.




--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
Section 1.    Services to the Company. Indemnitee agrees to serve, or continue
to serve, as an officer of the Company and/or, as applicable, its subsidiaries
and any Enterprise. Indemnitee may at any time and for any reason resign from
such position (subject to any other contractual obligation or any obligation
imposed by operation of law), in which event the Company shall have no
obligation under this Agreement to continue Indemnitee in such position. This
Agreement shall not be deemed an employment contract between the Company (or any
of its subsidiaries or any Enterprise) and Indemnitee. Indemnitee specifically
acknowledges that Indemnitee’s employment with the Company (or any of its
subsidiaries or any Enterprise), if any, is at will, and Indemnitee may be
discharged at any time for any reason, with or without cause, except as may be
otherwise provided in any written employment contract between Indemnitee and the
Company (or any such subsidiary or Enterprise), other applicable formal
severance policies duly adopted by the Board, or, with respect to service as a
director or officer of the Company, by the Company’s Certificate of
Incorporation, the Company’s Bylaws and the DGCL. The foregoing notwithstanding,
this Agreement will continue in force after Indemnitee has ceased to serve as an
officer of the Company or any of its subsidiaries or other Enterprise as
provided in Section 19 hereof.
Section 2.    Certain Definitions. As used in this Agreement:
(a)    References to “agent” shall mean any person who is or was a director,
officer or employee of the Company or other person authorized by the Company to
act for the Company, to include any person serving in such capacity as a
director, officer, employee, fiduciary or other official of another corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan (including any deemed fiduciary thereto) or other Enterprise (including any
subsidiary of the Company) at the request of, for the convenience of, or to
represent the interests of the Company.
(b)    A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:
i.    Acquisition of Stock by Third Party. Any Person (as defined below), is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company representing fifteen percent (15%) or more of the
combined voting power of the Company’s then outstanding securities, other than
by a Hezy Shaked Entity and their respective successors (A “Hezy Shaked Entity”
means (1) any not-for-profit corporation controlled by Hezy Shaked, Tilly Levine
or the children of Hezy Shaked and Tilly Levine, or any combination thereof, (2)
any other corporation if at least 66% of the value and voting power of its
outstanding equity is owned by Hezy Shaked, Tilly Levine or the children of Hezy
Shaked and Tilly Levine, or any combination thereof; (3) any partnership if at
least 66% of the value and voting power of its partnership interests are owned
by Hezy Shaked, Tilly Levine or the children of Hezy Shaked and Tilly Levine, or
any combination thereof; (4) any limited liability or similar company if at
least 66% of the value and voting power of the company and its membership
interests are owned by Hezy Shaked, Tilly Levine or the children of Hezy Shaked
and Tilly Levine; or (5) any trust the primary beneficiaries of which are Hezy
Shaked, Tilly Levine or the children of Hezy Shaked and Tilly Levine and/or
charitable organizations, which if the trust is a wholly charitable trust, at
least 66% of the trustees of such trust are appointed by Hezy Shaked, Tilly
Levine or the children of Hezy Shaked and Tilly Levine other than Hezy Shaked,
Tilly Levine) or;
ii.    Change in Board of Directors. During any period of two (2) consecutive
years (not including any period prior to the execution of this Agreement),
individuals who at the beginning of such period constitute the Board, and any
new director (other than a director designated

-2-

--------------------------------------------------------------------------------




by a person who has entered into an agreement with the Company to effect a
transaction described in Sections 2(b)(i), 2(b)(iii) or 2(b)(iv) hereof) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the members of the Board;
iii.    Corporate Transactions. The effective date of a merger or consolidation
of the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 51% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity;
iv.    Liquidation. The approval by the stockholders of the Company of a
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets; or
v.    Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Exchange Act (as defined below), whether or not the
Company is then subject to such reporting requirement.
For purposes of this Section 2(b), the following terms shall have the following
meanings:
(A)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
(B)    “Person” shall have the meaning as set forth in Sections 13(d) and 14(d)
of the Exchange Act; provided, however, that Person shall exclude (i) the
Company, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, and (iii) any corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.
(C)    “Beneficial Owner” shall have the meaning given to such term in Rule
13d-3 under the Exchange Act; provided, however, that Beneficial Owner shall
exclude any Person otherwise becoming a Beneficial Owner by reason of the
stockholders of the Company approving a merger of the Company with another
entity.
(c)    “Corporate Status” describes the status of a person who is or was a
director, officer, employee or agent of the Company or of any other corporation,
limited liability company, partnership or joint venture, trust, or other
Enterprise, in which capacity such person is or was serving at the request of,
for the convenience of, or to represent the interests of the Company.
(d)    “Disinterested Director” shall mean a director of the Company who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.

-3-

--------------------------------------------------------------------------------




(e)    “Enterprise” shall mean the Company and any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan
(including any deemed fiduciary thereto) or other enterprise (including any
subsidiary of the Company) of which Indemnitee is or was serving as a director,
officer, employee or agent at the request of, for the convenience of, or to
represent the interests of the Company.
(f)    “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, ERISA excise taxes and penalties, and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding. Expenses also
shall include, without limitation: (i) Expenses incurred in connection with any
appeal resulting from any Proceeding, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent, and (ii) for purposes of Section17(d),
Expenses incurred by Indemnitee in connection with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement, by
litigation or otherwise. Expenses, however, shall not include amounts paid in
settlement by Indemnitee or the amount of judgments or fines against Indemnitee.
(g)    “Independent Counsel” shall mean a law firm, or a member of a law firm,
that is experienced in matters of corporate law and neither presently is, nor in
the past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee’s right to indemnification under this
Agreement, or of other indemnitees under similar indemnification agreements with
the Company), or (ii) any other party to the Proceeding giving rise to a claim
for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any law firm or member of a law firm
who, under the applicable standards of professional conduct, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement. The Company agrees
to pay the reasonable fees and expenses of the Independent Counsel referred to
above and to indemnify such counsel fully against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.
(h)    The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, mediation, alternate dispute resolution process,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought by or in the right of the Company, its
Board of Directors, governmental authority or other party), and whether of a
civil, criminal, administrative, regulatory, legislative or investigative
(formal or informal) nature, including any appeal therefrom, in which Indemnitee
was, is or will be involved as a party, potential party, non-party witness or
otherwise by reason of the fact that Indemnitee is or was a director or officer
of the Company and/or any other Enterprise, by reason of any action taken by
him/her or of any action on his/her part while acting as a director, officer,
employee or agent of the Company and/or such other Enterprise, in each case
whether or not serving in such capacity at the time any liability or expense is
incurred for which indemnification, reimbursement, or advancement of expenses
can be provided under this Agreement. If the Indemnitee believes in good faith
that a given situation may lead to or culminate in the institution of a
Proceeding, such situation shall be considered a Proceeding under this
paragraph.
(i)    References to “fines” shall include any excise tax assessed with respect
to any employee benefit plan; references to “serving at the request of the
Company” shall include any service as a director, officer, employee or agent of
the Company that imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a

-4-

--------------------------------------------------------------------------------




person who acted in good faith and in a manner he/she reasonably believed to be
in the best interests of the participants and beneficiaries of an employee
benefit plan shall be deemed to have acted in manner “not opposed to the best
interests of the Company” as referred to in this Agreement.
Section 3.    Indemnity in Proceedings. The Company shall indemnify Indemnitee
in accordance with the provisions of this Section 3 if Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding, other than
a Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 3, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee or on his/her behalf in connection with such Proceeding or any claim,
issue or matter therein, if Indemnitee acted in good faith and in a manner
he/she reasonably believed to be in, or not opposed to, the best interests of
the Company and, in the case of a criminal action or proceeding, had no
reasonable cause to believe that his/her conduct was unlawful. The parties
hereto intend that this Agreement shall provide to the fullest extent permitted
by law for indemnification in excess of that expressly permitted by statute,
including, without limitation, any indemnification provided by the Company’s
Certificate of Incorporation, its By-Laws, vote of its stockholders or
Disinterested Directors (or any committee thereof), or applicable law.
Section 4.    Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 4, Indemnitee shall be
indemnified to the fullest extent permitted by applicable law against all
Expenses actually and reasonably incurred by him/her or on his/her behalf in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner he/she reasonably believed to be
in or not opposed to the best interests of the Company; provided, however, that
no indemnification for Expenses shall be made under this Section 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Company, unless and only to the extent
that the Delaware Court of Chancery or any court in which the Proceeding was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnification for such Expenses that the Delaware
Court of Chancery or such other court deems proper.
Section 5.    Indemnification for Expenses of a Party Who is Wholly or Partially
Successful. To the fullest extent permitted by applicable law and to the extent
that Indemnitee is a party to (or a participant in) and is successful, on the
merits or otherwise, in any Proceeding or in defense of any claim, issue or
matter therein, in whole or in part, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by him/her in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
applicable claims, issues or matters in such Proceeding, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
him/her or on his/her behalf in connection with or related to each successfully
resolved claim, issue or matter to the fullest extent permitted by law. For
purposes of this Section 5 and without limitation, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.
Section 6.    Indemnification For Expenses of a Witness. To the fullest extent
permitted by applicable law and to the extent that Indemnitee is, by reason of
his/her Corporate Status, a witness or otherwise asked to participate in any
Proceeding to which Indemnitee is not a party, he/she shall be indemnified
against all Expenses actually and reasonably incurred by him/her or on his/her
behalf in connection therewith.

-5-

--------------------------------------------------------------------------------




Section 7.    Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.
Section 8.    Additional Indemnification.
(a)    Notwithstanding any limitation in Sections 3, 4, or 5 hereof, the Company
shall indemnify Indemnitee to the fullest extent permitted by applicable law if
Indemnitee is a party to or threatened to be made a party to any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor) against all Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee in connection with the
Proceeding.
(b)    For purposes of Section 8(a), the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include, but not be limited to, the
following:
i.    to the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL, and
ii.    to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a Delaware corporation may indemnify its directors or
officers.
Section 9.    Exclusions. Notwithstanding any other provision in this Agreement,
the Company shall not be obligated to indemnify Indemnitee in connection with
any claim against Indemnitee:
(a)    to the extent that payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision; or
(b)    for (i) an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange of 1934, as amended (the “Exchange
Act”), or similar provisions of state statutory law or common law, or (ii) any
reimbursement of the Company by Indemnitee of any bonus or other incentive-based
or equity-based compensation or of any profits realized by Indemnitee from the
sale of securities of the Company, as required in each case under the Exchange
Act (including any such reimbursements that arise from an accounting restatement
of the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (as
amended, the “Sarbanes-Oxley Act”), or the payment to the Company of profits
arising from the purchase and sale by Indemnitee of securities in violation of
Section 306 of the Sarbanes-Oxley Act); or
(c)    in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board authorized the
Proceeding (or such part of such Proceeding) prior to its initiation or (ii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law; provided, however, that this
provision shall not apply to any claims related to the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement by litigation
or otherwise, including as provided in Section 17(d) hereof.

-6-

--------------------------------------------------------------------------------




Section 10.    Advances of Expenses. In furtherance and not in limitation of the
provisions of Section 9.3 of the Bylaws of the Company, and notwithstanding any
other provision of this Agreement to the contrary, the Company shall advance, to
the extent not prohibited by law, the Expenses incurred by Indemnitee in
connection with any Proceeding, and such advancement shall be made within thirty
(30) days after the receipt by the Company of a statement or statements
requesting such advances from time to time, whether prior to or after final
disposition of any Proceeding. Advances shall be unsecured and interest free.
Advances shall be made without regard to Indemnitee’s ability to repay the
Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Advances shall
include any and all reasonable Expenses incurred pursuing an action to enforce
this right of advancement, including Expenses incurred preparing and forwarding
statements to the Company to support the advances claimed. Indemnitee shall
qualify for advances upon the execution and delivery to the Company of this
Agreement, which shall constitute an undertaking by Indemnitee to repay (without
interest) the amounts advanced to the extent that it is ultimately determined
that Indemnitee is not entitled to be indemnified by the Company, and no other
form of undertaking shall be required from Indemnitee other than the execution
of this Agreement. Indemnitee’s right to such advancement shall not be subject
to the satisfaction of any standard of conduct. The Company shall not initiate
any proceeding seeking repayment of any advanced expenses pursuant to the
foregoing undertaking other than (a) in connection with the final,
non-appealable adjudication of the underlying and operative proceeding for which
Indemnitee has received such advanced expenses or (b) by a proceeding initiated
in Delaware Chancery Court following a final judgment, not subject to appeal, by
a court of competent jurisdiction of such underlying and operative proceeding
for which Indemnitee received such advanced expenses.
Section 11.    Settlement. The Company shall be permitted to settle any action
except that it shall not settle any action or claim in any manner which would
impose any penalty or limitation on the Indemnitee without Indemnitee’s written
consent, which may be given or withheld in Indemnitee’s sole discretion.
Section 12.    Order of Payments. If Indemnitee was or is serving in his or her
capacity as a director, officer, employee or agent of the Company in connection
with his or her employment or other relationship with another investor in this
Company, and such other investor provides for indemnification or advancement of
expenses for the benefit of Indemnitee for the matters covered by the Company’s
obligations under this Agreement, the Company’s obligations, if any, pursuant to
this Agreement to indemnify or advance expenses to Indemnitee shall be superior
to and not pari passu or junior to such other investor.
Section 13.    Information Sharing. If the Indemnitee is subject of or is
implicated in any way during an investigation, whether formal or informal, the
Company shall notify Indemnitee of such investigation and shall share with
Indemnitee any information it has furnished to any third parties concerning the
investigation, provided, however, that if Indemnitee was never a director of the
Company, the rights described in this section shall terminate when Indemnitee is
no longer an employee of the Company.
Section 14.    Procedure for Notification and Defense of Claim.
(a)    Indemnitee shall notify the Company in writing of any matter with respect
to which Indemnitee intends to seek indemnification or advancement of Expenses
hereunder as soon as reasonably practicable following the receipt by Indemnitee
of written notice thereof or Indemnitee’s becoming aware thereof (the
“Indemnification Notice”). The Indemnification Notice shall include a
description of the nature of the Proceeding and the facts underlying the
Proceeding, in each case to the extent known to Indemnitee. To obtain
indemnification under this Agreement, Indemnitee shall also submit to the
Company such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification following the final disposition of
such Proceeding. The omission by Indemnitee to notify the Company hereunder will
not relieve the Company from any liability which it may have to Indemnitee under
this Agreement or otherwise, and any

-7-

--------------------------------------------------------------------------------




delay in so notifying the Company shall not constitute a waiver by Indemnitee of
any rights under this Agreement. The Secretary of the Company shall, promptly
upon receipt of the Indemnification Notice, advise the Board in writing that
Indemnitee has requested indemnification and/or advancement of Expenses.
(b)    The Company will be entitled to participate in the Proceeding at its own
expense, but Indemnitee will have the ability to select his/her own legal
counsel.
Section 15.    Procedure Upon Application for Indemnification.
(a)    Upon delivery of the Indemnification Notice by Indemnitee under Section
14(a), a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made with respect to such request as
follows: (i) by a majority vote of the Disinterested Directors, even though less
than a quorum of the Board, (ii) by a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum of the Board, (iii) if there are no such Disinterested Directors
or, if such Disinterested Directors so direct, by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee
or (iv) if so directed by the Board, by the stockholders of the Company;
provided, however, that, notwithstanding the foregoing, in all cases, Indemnitee
shall have the option, but not the obligation, to require, by delivery of a
written request to the Company, that the determination with respect to
Indemnitee’s entitlement to indemnification hereunder be made by Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee (in which case such request shall be made prior to any determination
by the Disinterested Directors (or any committee thereof) or prior to the
submission of such matter to a vote by the stockholders of the Company).
(b)    If it is determined pursuant to Section 15(a) hereof that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten (10)
days after such determination. Indemnitee shall cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance written request any documentation or information
that is not privileged or otherwise protected from disclosure and that is
reasonably available to Indemnitee and reasonably necessary to such
determination. Any Expenses incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.
(c)    In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 15(a) hereof, the Independent
Counsel shall be selected as provided in this Section 15(c). If a Change in
Control shall have occurred or if Indemnitee otherwise elects to require
determination with respect to Indemnitee’s entitlement to indemnification
hereunder to be made by Independent Counsel, the Independent Counsel shall be
selected by Indemnitee (unless Indemnitee shall request that such selection be
made by the Board, in which event the following sentence shall apply), and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected. If a Change in Control shall not have
occurred and the determination with respect to Indemnitee’s entitlement to
indemnification hereunder is to be made by Independent Counsel pursuant to
Section 15(a)(iii), or if Indemnitee shall otherwise request, the Independent
Counsel shall be selected by the Board, and the Company shall give written
notice to Indemnitee advising him/her of the identity of the Independent Counsel
so selected. In either event, Indemnitee or the Company, as the case may be,
may, within ten (10) days after such written notice of selection shall have been
given, deliver to the Company or to Indemnitee, as the case may be, a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2(g) of
this Agreement, and the objection shall set forth with

-8-

--------------------------------------------------------------------------------




particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If,
within twenty (20) days after the later of (i) submission by Indemnitee of a
written request for indemnification pursuant to Section 14(a) hereof and (ii)
the final disposition of the Proceeding, no Independent Counsel shall have been
selected and not objected to, either the Company or Indemnitee may petition a
court of competent jurisdiction for resolution of any objection made by the
Company or Indemnitee to the other’s selection of Independent Counsel and/or for
the appointment as Independent Counsel of a person selected by the Court or by
such other person as the Court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 15(a) hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 17(a) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).
Section 16.    Presumptions and Effect of Certain Proceedings.
(a)    In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination (including,
without limitation, any Independent Counsel) shall, to the fullest extent not
prohibited by law, presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted an Indemnification Notice in
accordance with Section 14(a) of this Agreement, and the Company shall, to the
fullest extent not prohibited by law, have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption. Neither the failure of the
Company (including by its directors or Independent Counsel) to have made a
determination, at any time prior to the commencement of any action pursuant to
this Agreement, as to whether indemnification is proper in the circumstances
because Indemnitee has or has not met the applicable standard of conduct, nor an
actual determination by the Company (including by its directors or Independent
Counsel) that Indemnitee has not met such applicable standard of conduct, shall
be a defense to the action or create a presumption that Indemnitee has not met
the applicable standard of conduct.
(b)    Subject to Section 17(e) (which section allows determination regarding
Indemnitee’s entitlement to indemnification under this Agreement to be deferred
until following the final disposition of the Proceeding), if the person, persons
or entity empowered or selected under Section 15 of this Agreement to determine
whether Indemnitee is entitled to indemnification shall not have made a
determination within sixty (60) days after receipt by the Company of the
Indemnification Notice from Indemnitee therefor, the requisite determination of
entitlement to indemnification shall, to the fullest extent not prohibited by
law, be deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that such sixty (60)-day period may be extended for a reasonable time,
not to exceed an additional thirty (30) days, if the person, persons or entity
making the determination with respect to entitlement to indemnification in good
faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; provided, further, that the
foregoing provisions of this Section 16(b) shall not apply (i) if the
determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 15(a) of this Agreement and if (A) within
fifteen (15) days after receipt by the Company of the request for such
determination the Board has resolved to submit such determination to the
stockholders for their consideration at an annual meeting thereof to be held
within seventy-five (75) days after such receipt and such determination is made
thereat, or (B) a special meeting of stockholders is called within fifteen (15)
days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days

-9-

--------------------------------------------------------------------------------




after having been so called and such determination is made thereat, or (ii) if
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 15(a) of this Agreement.
(c)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) in and of itself adversely affect the right of Indemnitee to
indemnification or create a presumption (i) that Indemnitee did not act in good
faith and in a manner which he/she reasonably believed to be in or not opposed
to the best interests of the Company or, with respect to any criminal
Proceeding, or (ii) that Indemnitee had reasonable cause to believe that his/her
conduct was unlawful.
(d)    For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Enterprise, including financial statements,
or on information supplied to Indemnitee by the officers of the Enterprise in
the course of their duties, or on the advice of legal counsel for the
Enterprise, or on information or records given or reports made to the Enterprise
by an independent certified public accountant or by an appraiser or other expert
selected with the reasonable care by the Enterprise. The provisions of this
Section 16(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.
(e)    The knowledge and/or actions, or failure to act, of any other director,
officer, agent or employee of the Company or any other Enterprise shall not be
imputed to Indemnitee for purposes of determining Indemnitee’s right to
indemnification under this Agreement.
Section 17.    Remedies of Indemnitee.
(a)    Subject to Section 17(e) (which section allows determination regarding
Indemnitee’s entitlement to indemnification under this Agreement to be deferred
until following the final disposition of the Proceeding), in the event that:
i.    a determination is made pursuant to Section 15 of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement;
ii.    advancement of Expenses is not timely made pursuant to Section 10 of this
Agreement;
iii.    no determination of entitlement to indemnification shall have been made
pursuant to Section 15(a) of this Agreement within ninety (90) days after
receipt by the Company of the Indemnification Notice, as provided in Section
16(b);
iv.    payment of indemnification is not made pursuant to Section 5, 6 or 7, or
the last sentence of Section 15(b) of this Agreement within ten (10) days after
receipt by the Company of a written request therefor;
v.    payment of indemnification pursuant to Section 3, 4 or 8 of this Agreement
is not made within ten (10) days after a determination has been made that
Indemnitee is entitled to indemnification; or
vi.    the Company or any other person or Enterprise takes or threatens to take
any action to declare this Agreement void or unenforceable, or institutes any
litigation or other action

-10-

--------------------------------------------------------------------------------




or Proceeding designed to deny, or to recover from, Indemnitee the benefits
provided or intended to be provided to Indemnitee hereunder,
then, in any such event, Indemnitee shall be entitled to an adjudication by a
court of his/her entitlement to such indemnification or advancement of Expenses.
Alternatively, Indemnitee, at his/her option, may seek an award in arbitration
to be conducted by a single arbitrator pursuant to the Commercial Arbitration
Rules of the American Arbitration Association. Indemnitee shall commence such
proceeding seeking an adjudication or an award in arbitration within 180 days
following the date on which Indemnitee first has the right to commence such
proceeding pursuant to this Section 17(a); provided, however, that the foregoing
clause shall not apply in respect of a proceeding brought by Indemnitee to
enforce his/her rights under Section 5 of this Agreement. The Company shall not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration.
(b)    In the event that a determination shall have been made pursuant to
Section 15(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 17 shall be conducted in all respects as a de novo trial or
arbitration on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 17 the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.
(c)    If a determination shall have been made pursuant to Section 15(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 17, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.
(d)    The Company shall, to the fullest extent not prohibited by law, be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 17 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement. It is the intent of the Company that, to the
fullest extent permitted by law, Indemnitee not be required to incur legal fees
or other Expenses associated with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement by litigation or otherwise because the
cost and expense thereof would substantially detract from the benefits intended
to be extended to Indemnitee hereunder. The Company shall, to the fullest extent
permitted by law, indemnify Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall (within ten (10) days after receipt by the
Company of a written request therefor) advance, to the extent not prohibited by
law, such Expenses to Indemnitee, which are incurred by Indemnitee in connection
with any action brought by Indemnitee for indemnification or advance of Expenses
from the Company under this Agreement or under any directors’ and officers’
liability insurance policies maintained by the Company, if Indemnitee is wholly
successful on the underlying claims; if Indemnitee is not wholly successful on
the underlying claims, then such indemnification and advancement shall be only
to the extent Indemnitee is successful on such underlying claims or otherwise as
permitted by law, whichever is greater.
(e)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be made prior to the final disposition of the Proceeding.

-11-

--------------------------------------------------------------------------------




Section 18.    Non-exclusivity; Survival of Rights; Insurance; Subrogation.
(a)    The rights of indemnification and to advancement of Expenses as provided
by this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Company’s
Certificate of Incorporation, the Company’s Bylaws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his/her Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in Delaware law,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Company’s
Bylaws and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by virtue of this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
(b)    To the extent that the Company maintains any insurance policy providing
liability insurance for directors, officers, employees, or agents of the Company
or any other Enterprise, Indemnitee shall be covered by such policy in
accordance with its terms to the maximum extent of the coverage available for
any such director, officer, employee or agent under such policy. If, at the time
of the receipt of an Indemnification Notice pursuant to the terms hereof, the
Company has director and officer liability or similar insurance (“D&O
Insurance”) in effect, the Company shall give prompt notice of such claim or of
the commencement of a Proceeding, as the case may be, to the applicable insurers
in accordance with the procedures set forth in the applicable policy. The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such Proceeding in accordance with the terms of each such policy.
(c)    In the event (i) that the Company determines to reduce materially or not
to renew its D&O Insurance coverage, the Company will purchase six (6) year tail
coverage D&O Insurance, on terms and conditions substantially similar to the
existing D&O Insurance (“Comparable Coverage”), for the benefit of the
directors, officers, employees or agents of the Company or any other Enterprise
who had served in such capacity prior to the reduction, termination or
expiration of the coverage; or (ii) of a Change in Control, the Company will
either (A) purchase six (6) year tail coverage D&O Insurance with Comparable
Coverage for the benefit of the directors, officers, employees or agents of the
Company or any other Enterprise who had served in such capacity prior to the
closing of the transaction or the occurrence of the event constituting the
Change in Control. Notwithstanding the foregoing, if the annual premium for any
year of such tail coverage or other continuing D&O Insurance coverage would
exceed 200% of the annual premium the Company paid for D&O Insurance in its last
full fiscal year prior to the reduction, termination or expiration of the D&O
Insurance or such Change in Control event, the Company (or the acquiror or
successor, as the case may be) will be deemed to have satisfied its obligations
under this Section 18(c) by purchasing as much D&O Insurance for such year as
can be obtained for a premium equal to 200% such annual premium the Company paid
for D&O Insurance in its last full fiscal year.
(d)    In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.
(e)    The Company shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable (including Expenses for which advancement is
provided hereunder) hereunder if

-12-

--------------------------------------------------------------------------------




and to the extent that Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise.    
(f)    The Company’s obligation to indemnify or to advance Expenses hereunder to
Indemnitee in connection with any claim related to Indemnitee’s service as a
director, officer, employee or agent of any Enterprise other than the Company
shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such other Enterprise.
Section 19.    Duration of Agreement. This Agreement shall continue in full
force and effect until and terminate upon the later of: (a) ten (10) years after
the date that Indemnitee shall have ceased to serve as a director or officer of
the Company or any other Enterprise, and (b) one (1) year after the final
termination of any Proceeding then pending in respect of which Indemnitee is
granted rights of indemnification or advancement of Expenses hereunder and of
any proceeding commenced by Indemnitee pursuant to Section 17 of this Agreement
relating thereto. This Agreement shall be binding upon the Company and its
successors and assigns, and shall inure to the benefit of Indemnitee and his/her
heirs, representatives, executors and administrators, upon the Company’s receipt
of a writing evidencing the Indemnitee’s heirs, representatives, executors and
administrators assumption of this Agreement.
Section 20.    Amendments to Bylaws. Any amendments to the Bylaws of the Company
that purport to reduce or eliminate indemnification rights of Indemnitee
thereunder shall have no effect with respect to this Agreement, and Indemnitee
shall continue to have all of the rights and benefits of this Agreement despite
any such amendments to the Bylaws. However, if the Bylaws of the Company are
amended to provide for greater indemnification rights or privileges, this
Agreement shall not be construed so as to limit Indemnitee’s rights and
privileges to the terms hereof, and Indemnitee shall be entitled to the full
benefit of any such additional rights and privileges.
Section 21.    Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
Section 22.    Enforcement.
(a)    The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company and/or one or more
other Enterprises, and the Company acknowledges that Indemnitee is relying upon
this Agreement in serving as a director or officer of the Company and/or any of
such other Enterprises.
(b)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the Certificate of
Incorporation of the Company, the Bylaws of the

-13-

--------------------------------------------------------------------------------




Company, any D&O Insurance policy maintained by the Company and applicable law,
and shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder.
Section 23.    Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by the parties
thereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.
Section 24.    Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter that is or may be subject to indemnification or advancement of
Expenses covered hereunder. The failure of Indemnitee to so notify the Company
shall not relieve the Company of any obligation which it may have to Indemnitee
under this Agreement or otherwise.
Section 25.    Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed, or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:
If to Indemnitee:
at the address indicated on the signature page of this Agreement, or such other
address as Indemnitee shall provide to the Company in writing.
If to the Company to:
Tilly’s, Inc.
10 Whatney
Irvine, CA 92618
Attention: General Counsel


or to any other address as may have been furnished to Indemnitee by the Company
in writing.
Section 26.    Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or Expenses, in connection with any Proceeding or other claim
relating to an indemnifiable event under this Agreement, in such proportion as
is deemed fair and reasonable in light of all of the circumstances of such
Proceeding or other claim in order to reflect (a) the relative benefits received
by the Company and Indemnitee as a result of the event(s) and/or transaction(s)
giving cause to such Proceeding; and/or (b) the relative fault of the Company
(and its directors, officers, employees and agents) and Indemnitee in connection
with such event(s) and/or transaction(s). The Company hereby agrees to fully
indemnify and hold harmless Indemnitee from any claims for contribution which
may be brought by officers, directors or employees of the Company (other than
Indemnitee) who may be jointly liable with Indemnitee.
Section 27.    Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State

-14-

--------------------------------------------------------------------------------




of Delaware, without regard to its conflict of laws rules. Except with respect
to any arbitration commenced by Indemnitee pursuant to Section 14(a) of this
Agreement, the Company and Indemnitee hereby irrevocably and unconditionally (a)
agree that any action or proceeding arising out of or in connection with this
Agreement shall be brought only in the Chancery Court of the State of Delaware
(the “Delaware Court”), and not in any other state or federal court in the
United States of America or any court in any other country, (b) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement, (c)
appoint, to the extent such party is not otherwise subject to service of process
in the State of Delaware, National Registered Agents, Inc. irrevocably as its
agent in the State of Delaware as such party’s agent for acceptance of legal
process in connection with any such action or proceeding against such party with
the same legal force and validity as if served upon such party personally within
the State of Delaware, (d) waive any objection to the laying of venue of any
such action or proceeding in the Delaware Court, and (e) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.
Section 28.    Coverage. This Agreement shall apply with respect to Indemnitee’s
service as a director or officer of the Company, and any predecessor entity to
the Company, prior to the date of this Agreement.
Section 29.    Monetary Damages Insufficient/Specific Performance. The Company
and Indemnitee agree that a monetary remedy for breach of this Agreement may be
inadequate, impracticable and difficult of proof, and further agree that such
breach may cause Indemnitee irreparable harm. Accordingly, the parties hereto
agree that Indemnitee may enforce this Agreement by seeking injunctive relief
and/or specific performance hereof, without any necessity of showing actual
damage or irreparable harm and that by seeking injunctive relief and/or specific
performance, Indemnitee shall not be precluded from seeking or obtaining any
other relief to which he/she may be entitled. The Company and Indemnitee further
agree that Indemnitee shall be entitled to such specific performance and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bonds or
other undertaking in connection therewith. The Company acknowledges that in the
absence of a waiver, a bond or undertaking may be required of Indemnitee by the
Court, and the Company hereby waives any such requirement of a bond or
undertaking.
Section 30.    Construction.
(a)    The section and subsection headings contained in this Agreement are
solely for the purpose of reference and convenience, are not part of the
agreement of the parties, and shall not in any way limit, modify or otherwise
affect the meaning or interpretation of this Agreement.
(b)    References to “Sections” or “Articles” refer to corresponding Sections or
Articles of this Agreement unless otherwise specified.
(c)    Unless the context requires otherwise, the words “include,” “including”
and variations thereof mean without limitation, the words “hereof,” “hereby,”
“herein,” “hereunder” and similar terms refer to this Agreement as a whole and
not any particular section or article in which such words appear, and any
reference to a law shall include any amendment thereof or any successor thereto
and any rules and regulations promulgated thereunder.
(d)    Use of the masculine pronoun shall be deemed to include usage of the
feminine pronoun where appropriate.
(e)    Unless the context requires otherwise, words in the singular include the
plural, words in the plural include the singular, and words importing any gender
shall be applicable to all genders.

-15-

--------------------------------------------------------------------------------




Section 31.    Counterparts; Facsimile Signatures. This Agreement may be
executed in two or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which, taken together, shall constitute one
and the same Agreement. Only one such counterpart signed by the party against
whom enforceability is sought needs to be produced to evidence the existence of
this Agreement. This Agreement may be executed and delivered by facsimile or
email transmission of a file in “.pdf” or similar format and upon such delivery,
each signature shall be deemed to have the same effect as if the original
signature had been delivered to the other party.




Section 32.    Signature page follows

-16-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.
 
TILLY’S, INC.




___________________________________________




INDEMNITEE




___________________________________________


Address:
















































[Signature Page to Indemnification Agreement]


